Citation Nr: 0010685	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-10 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	James Harris, Attorney


INTRODUCTION

The veteran apparently had active service from January 1967 
to November 1974.

This appeal arose from a September 1994 rating decision 
which, in pertinent part, denied the veteran's claim for 
service connection for post-traumatic stress disorder.

On May 27, 1997, the Board of Veterans' Appeals (Board) 
issued a decision finding that the veteran did not incur 
post-traumatic stress disorder as the result of active 
service.  The veteran appealed the Board's 1997 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court).  By order dated February 
2, 1999, the Court vacated the Board's decision and remanded 
the matter to the Board for compliance with the instructions 
in the joint motion for remand.  Copies of the Court's order 
and the joint motion for remand are included in the veteran's 
claims file.

The current record reflects that in a December 1997 rating 
decision it was found that the January 1995 rating decision 
assigning an October 12, 1994, effective date for the grant 
of service connection for the veteran's low back disability 
was not clearly and unmistakably erroneous.  In a notice of 
disagreement, apparently received in June 1998, as well as in 
documents dated in November 1994, the veteran presents 
numerous contentions which raise the issue of clear and 
unmistakable error in a May 1987 rating decision which denied 
service connection for a low back disability.

The veteran's claim of clear and unmistakable error is being 
referred to the Regional Office (RO); the veteran should be 
contacted in order to clarify whether he is claiming clear 
and unmistakable error in the May 1987 rating decision or in 
the January 1995 rating decision.  It should be noted that, 
exclusive of the issue currently before the Board, the 
veteran is represented by Vietnam Veterans of America.


REMAND

In the aforementioned joint motion for remand it was 
indicated that, as the Board found the veteran's claim for 
service connection post-traumatic stress disorder to be well-
grounded, the claim should be remanded to the RO for further 
development.

Pursuant to the Court order, the veteran's claim is being 
REMANDED to the originating agency to take the following 
action as quickly as practicable:

1.  The originating agency should contact 
the veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
him since September 1994 for his 
psychiatric disability.  With any 
necessary authorization from the veteran, 
the originating agency should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, including from 
the VA Ambulatory Mental Health Clinic, 
Oklahoma City.  

2.  The originating agency should request 
from the veteran a statement containing 
as much detail as possible regarding any 
and all stressful events to which he was 
exposed in service, including in Vietnam.  
He should be asked to provide specific 
details of the claimed stressful events 
to the best of his ability, including 
particularly, dates, places, detailed 
descriptions, units of service, duty 
assignments, as well as the full names, 
ranks, units of assignment and any other 
identifying information concerning other 
individuals involved in the events.

3.  The originating agency should make 
all reasonable efforts to obtain all 
service administrative records relating 
to the veteran's service assignments and 
duties in Vietnam not already obtained; 
including but not limited to the history 
of the units to which he was assigned 
during the time of his assignment, 
morning reports, personnel records and 
sick call records.

4.  After obtaining any of the foregoing 
requested information, from the veteran, 
the originating agency should forward it 
with a copy of the veteran's service 
records to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197, in an attempt to 
verify any claimed stressor.  The unit 
histories for the unit(s) to which the 
veteran was assigned while in Vietnam, 
for the period he was assigned to each 
unit, should be requested.  If the 
veteran does not respond to the above 
request for a statement regarding 
stressors, the originating agency should 
still provide USASCRUR the information 
already provided by the veteran regarding 
claimed stressors and request the unit 
histories.

5.  After completion of the above, the 
originating agency must make specific 
determinations, based upon the complete 
record, with respect to whether the 
veteran was engaged in combat with the 
enemy and whether any of his reported 
stressors occurred during such activity 
so that further corroboration is not 
required.  The originating agency must 
also determine if the veteran was 
otherwise exposed to a stressor or 
stressors in service, and if so, what was 
the scope and duration of the specific 
stressor or stressors.  If the 
originating agency determines that the 
record establishes the existence of a 
stressor or stressors or that certain 
stressors must be presumed, the 
originating agency must specify what 
stressor or stressors in service it has 
determined are established by the record, 
or must be presumed.  In reaching this 
determination, the originating agency 
should address any credibility questions 
raised by the record.

6.  Thereafter, the originating agency 
should schedule the veteran for an 
examination by a board of two VA 
psychiatrists who are, if possible, 
experienced in evaluating post-traumatic 
stress disorders to determine , using 
DSM-IV criteria, the diagnoses of all 
psychiatric disorders that are present.  
The originating agency must furnish the 
examiners a complete and accurate account 
of the stressor or stressors that it has 
determined are established by the record 
and the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether in-
service stressors were severe enough to 
have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
post-traumatic stress disorder have been 
satisfied by the in-service stressors.  
It is imperative that the claims file, 
including the additional information 
obtained, be made available to the 
examiners for review in connection with 
the examination.  The examination report 
should reflect review of pertinent 
material in the claims file.  If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiners should comment upon the link 
between the current symptomatology and 
the inservice stressors found to be 
established by the originating agency.  
The rationale for the diagnostic 
conclusions should be fully set forth.  
All necessary tests and studies should be 
conducted.

7.  After the above development has been 
completed, the originating agency should 
adjudicate the issue of service 
connection for post-traumatic stress 
disorder; the originating agency should 
again review the record with 
consideration of DSM-IV.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  They should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

